Case 5:20-cv-00612-SPC-PRL Document 10 Filed 03/17/21 Page 1 of 6 PageID 45




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

BOBBY EARL KEYS, et al.,

       Plaintiffs,

v.                                                     Case No: 5:20-cv-612-Oc-38PRL


KATHY LANE, et al.

       Defendants.
                                          /

                                        ORDER1

       Plaintiffs Bobby Earl Keys, Melvin C. Chapman, Eric Josey, and Charlie

Vernon, Jr., Anthony J. Lang, and Gregory Cantrell are inmates at the

Coleman Federal Correctional Complex – Low. Plaintiffs initiated this case

with a Class Action Complaint (Doc. 1) and subsequently filed a motion for

leave to proceed in forma pauperis (Doc. 3).

       Plaintiffs assert a cause of action pursuant to Bivens v. Six Unknown

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). 2 They allege that

prison officials are deliberately indifferent to their serious medical needs of


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality,
and a failed hyperlink does not affect this Order.

2 Although Plaintiffs reference 42 U.S.C. § 1983, because they are suing federal actors for
constitutional violations, Bivens is applicable.
Case 5:20-cv-00612-SPC-PRL Document 10 Filed 03/17/21 Page 2 of 6 PageID 46




inmates by denying inmates of color compassionate release or home

confinement due to the COVID-19 pandemic; that their conditions of

confinement are unconstitutional and subject them to serious risk of physical

harm in light of COVID-19; and that the Bureau of Prisons’ (BOP) violation of

its “diabetes kitchen policy” is contributing to their ability to control their

diabetes. (Doc. 1, pp. 1-2). Plaintiffs state that the home confinement and

compassionate release eligibility policy at Coleman – Low is in violation of the

Constitution, the CARES Act,3 the Civil Rights Act, and the First Step Act.4

(Id. at 3.)

         They seek declaratory relief relating to the BOP’s policies and

procedures regarding home confinement, compassionate release, and the

“diabetes kitchen” rule; to enjoin Defendants from unfairly practicing policies

regarding home confinement and compassionate release; and damages. (Id.

at 6-8.)

         SCREENING UNDER THE PRISON LITIGATION REFORM ACT

         The Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(e), 1915A,

requires the Court to dismiss a case if the Court determines that the action is

frivolous, malicious, fails to state a claim upon which relief can be granted, or



3 Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136, 134 Stat. 281
(2020).

4   First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).


                                                2
Case 5:20-cv-00612-SPC-PRL Document 10 Filed 03/17/21 Page 3 of 6 PageID 47




seeks monetary relief against a defendant who is immune from such relief.

(Id.)     The Court must liberally construe a pro se Plaintiff’s allegations.

Haines v. Kerner, 404 U.S. 519 (1972); see also Miller v. Stanmore, 636 F. 2d

986, 988 (5th Cir. 1981). Upon review of the Complaint, there are defects that

warrant dismissal without prejudice.

        Plaintiffs’ request for class action certification is due to be denied. The

four elements required for class certification under Federal Rule of Civil

Procedure 23(a) are: (1) numerosity, “the class is so numerous that joinder of

all members is impracticable”; (2) commonality, “there are questions of law or

fact common to the class”; (3) typicality, “the claims or defenses of the class are

typical”; and (4) adequacy, the representative parties will fairly and adequately

protect the interests of the class.” Fed. R. Civ. P. 23(a); see also Hines v.

Widnall, 334 F.3d 1253 (11th Cir. 2003).

        Here, the Court finds that lead Plaintiff Bobby Earl Keys, proceeding pro

se, is untrained in law and has limited access to legal materials and resources

because he is confined in a state prison. Assuming arguendo that a class can

be identified, the Court concludes that Plaintiff cannot adequately protect the

interests of the class. See Oxedine v. Williams, 509 F.2d 1405 (4th Cir. 1975)

(holding that it was plain error to permit an imprisoned litigant who is

unassisted by counsel to represent his fellow inmates in a class action). The

Eleventh Circuit Court of Appeals has also held, in an unpublished opinion,


                                         3
Case 5:20-cv-00612-SPC-PRL Document 10 Filed 03/17/21 Page 4 of 6 PageID 48




that it is error to permit an incarcerated litigant to represent her fellow

inmates in a class action. Wallace v. Smith, 145 Fed. App’x 300, 302 (11th

Cir. 2005).

      Further, Plaintiff Keys and his fellow inmates cannot each proceed in

forma pauperis in a single proceeding; in other words, multi-plaintiff in forma

pauperis actions are not permitted. See Hubbard v. Haley, 262 F.3d 1194,

1198 (11th Cir. 2001) (“Because the plain language of the PLRA requires that

each prisoner proceeding IFP pay the full filing fee, we hold that the district

court properly dismissed the multi-plaintiff action in this instance.”)

      The Court thus dismisses this case without prejudice.        Because the

dismissal is without prejudice, the individual Plaintiffs may each pursue a new

case by filing a complaint—not using this case number—and include the filing

fee or motion to proceed in forma pauperis.

      Finally, Plaintiffs’ have moved the Court to appoint counsel on their

behalf. (Doc. 7.) Although there is no constitutional right to counsel in civil

cases, Congress has given district courts discretion under 28 U.S.C. §

1915(e)(1) to request counsel for civil litigants proceeding in forma pauperis

when exceptional circumstances warrant such appointment. Bass v. Perrin,

170 F.3d 1312, 1320 (11th Cir.1999). In deciding whether to grant a request

for counsel from an indigent litigant, the Court should answer two threshold

questions. First, has the plaintiff made efforts to secure counsel? See Ulmer v.


                                       4
Case 5:20-cv-00612-SPC-PRL Document 10 Filed 03/17/21 Page 5 of 6 PageID 49




Chancellor, 691 F.2d 209, 213 (5th Cir.1982). Second, does the plaintiff's case

have merit? Poole v. Lambert, 819 F.2d 1025, 1028 (11th Cir.1987). Here,

Plaintiffs represent that they have made efforts to secure counsel but have

been unsuccessful.     (Doc. 9).   Although they frame their claim as one of

deliberate indifference to medical needs, the essence of their claim is a

challenge to the relevant policies and procedures of the BOP as racially

discriminatory, in violation of the Equal Protection Clause. However, claims

against federal actors under Bivens are not coextensive with those against

state actors under § 1983. The Supreme Court has rarely extended Bivens,

and this Court recently dismissed a case on the grounds that an Equal

Protection claim was not cognizable under Bivens. Bentley v. Natal, Case No.

5:19-cv-452-Oc-33PRL (M.D. Fla. Feb. 25, 2021) (slip op.). The Court declines

to exercise its discretion to appoint counsel.

      Accordingly, it is

      ORDERED:

      1.    This above-captioned case is DISMISSED without prejudice.

      2.    Plaintiffs’ motion to proceed in forma pauperis (Doc. 3) is DENIED.

      3.    Plaintiffs’ motion to amend the complaint (Doc. 6) is DENIED as

           futile.

      4. Plaintiffs’ motion to appoint counsel (Doc. 7) is DENIED.




                                        5
Case 5:20-cv-00612-SPC-PRL Document 10 Filed 03/17/21 Page 6 of 6 PageID 50




      5. The Clerk is DIRECTED to enter judgment, terminate any

         deadlines, deny as moot any pending motions, and close the case.

      DONE AND ORDERED at Fort Myers, Florida on March 15, 2021.




SA: OCAP-2
Copies: All Parties of Record




                                     6
